DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/572,757 (now U.S. Pat. 8,864,361), filed on August 13 of 2012.

Response to Amendment
Applicant's preliminary amendment, filed concurrently with the instant application on February 24 of 2021, has been entered.  No claim has been amended, cancelled, or added.  Claims 1-5 are still pending in this application, with only claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


TITLE.	Display Device including LCD with Substrate having Extended Portion, and Backlight with Wiring Board Overlapping the Extended Portion.

ABSTRACT.	A liquid crystal panel includes first substrate, a second substrate overlapping the first substrate, and a liquid crystal arranged between the substrates, the first including an extended portion which does not overlaps the second substrate. A backlight unit includes a light source mounted on a wiring boardlight-receiving side surface light-output surfacedisposed between the liquid crystal panel and the wiring board, and an optical sheet overlaping the front surface of the light guide plate.overlaps the wiring board and the optical sheet.

Relevant Art
The following documents are made of record, but not relied upon, are considered pertinent to applicant's disclosure.
Kashima et al. (U.S. Pat. 5,392,199), Fukai et al. (U.S. Pat. App. Pub. 2010/0060816), Chen et al. (U.S. Pat. 6,945,684), Nakagawa et al. (U.S. Pat. 9,229,272), Jang et al. (U.S. Pat. 9,366,398), Lee (U.S. Pat. 9,447,958), and Watanabe et al. (U.S. Pat. 10,705,375) disclose display devices including a liquid crystal display (LCD) panel, a light guide plate positioned behind the LCD panel, at least one optical sheet disposed between the light guide plate and the LCD panel; a LED mounted on a wiring board and positioned to project light into an edge surface of the light guide plate; and a light-shielding tape provided between the LCD panel and the wiring board for preventing light from the LED to directly illuminate the LCD panel.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a display device including a liquid crystal panel having a first substrate, a second substrate overlapping the first substrate, and a liquid crystal arranged between the substrates; and a backlight facing the liquid crystal display panel. The first substrate includes an extended portion which is not overlapped by the second substrate. The backlight includes a light emitting diode mounted on a wiring board which 
While the use and advantages of display devices, specifically those back illuminated by edgelit light guides, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically claimed extended portion of the first substrate in combination with the light-shielding tape disposed between the liquid crystal panel and the wiring board, and overlapping the wiring board and the optical sheet, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875